DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application received on 5/13/22 including claims 1-19, out of which claims 1-9 and 16-19 are cancelled. Claim 19 , which was objected but would have been allowable, has been added to claim 1. Now claims 10-15 are pending for consideration.  Claims 10-15  are pending for consideration.
Allowable Subject Matter
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim 10;
	wherein the processor, when in operation, further determines a corresponding at least one shortened network slice ID based on the received mapping information, wherein the at least one shortened network slice ID is four least significant bits of the full network slice ID; and a transmitter, which in operation, transmits a data transmission preparation message to the base station that comprises the determined at least one shortened network slice ID.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KLEMM et al (US 20190165996) discloses A method for operating a real-time-capable simulation network having multiple network nodes for computing a simulation model. The network nodes are connected to one another via a serial data bus, and the network nodes exchange data via data bus messages. At least one event-driven task of the simulation model is implemented on a first network node, and a nondeterministic triggering event is detected by a second network node. The second network node 
communicates the detected triggering event to the first network node and the first network node 
computes the event-driven task. A fast response time is achieved by the means that a detection signal is sent from the second network node in the form of a multicast data bus message or a broadcast data bus message to multiple network nodes of the simulation network or to all network nodes of the simulation network over the serial data bus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizaer Sivji can be reached at telephone number571-270- 7462 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647